THIRD DIVISION
                               DILLARD, P. J.,
                            GOBEIL and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 22, 2019




In the Court of Appeals of Georgia
 A19A1629. SULLIVAN v. HARPER.

      HODGES, Judge.

      Mary Julia Sullivan appeals the trial court’s order clarifying a provision in the

parenting plan incorporated into her divorce decree, finding her in contempt of certain

provisions of the parenting plan, and awarding OCGA § 19-6-2 attorney fees to her

ex-husband, John Anthony Harper. For the reasons that follow, we affirm in part,

reverse in part, and remand with direction.

      It is well-established that “[t]rial courts have ‘broad discretion’ in ruling on a

motion for contempt, and the trial court’s ruling will be affirmed on appeal if there

is any evidence in the record to support it[.]” (Citations omitted.) Killingsworth v.

Killingsworth, 286 Ga. 234, 237 (3) (686 SE2d 640) (2009); see also Earle v. Earle,

312 Ga. App. 139, 140 (717 SE2d 720) (2011).
      The record shows that Sullivan and Harper have two minor sons. Their older

son, W. H., requires academic tutoring and various therapies for autism spectrum

disorder. The parents divorced in 2016, and the divorce decree incorporated a consent

final parenting plan, awarding legal custody of the boys to both parents and primary

physical custody to Sullivan, with a regular visitation schedule for Harper. The

parenting plan contained several provisions that are relevant here:

      • Both parties have the right to consult with and receive “any and all
      information, records, paperwork, report cards or other documents
      concerning the children” directly from the children’s schools, camps,
      health care providers, tutors, therapy facilities, and the like, and “the
      other shall not object to that party doing so.”

      • “The parent who has physical custody of the children shall be
      responsible for taking them to their therapy appointments (Mother will
      not schedule a therapy appointment for the children during Father’s
      parenting time without Father’s written approval) and the other parent
      shall not attend that appointment, unless the other parent’s attendance
      is specifically requested by the therapist.”

      • “[N]either party will disparage the other parent to any teachers,
      coaches, activity providers, doctors, tutors, dentists, healthcare
      professionals, or anyone else who may be involved in the children’s life
      in a similar capacity.”

      • Both parties “have the right to a full and complete disclosure of any
      and all information relating to the children, and to directly request
      information and documents from any educational, health, summer camp,
      extracurricular or religious providers for the children[,]” and “neither


                                         2
      will interfere with the other party’s right to receive or obtain” such
      records.


      In 2018, W. H. began seeing a new psychologist, who performed a

comprehensive evaluation that required both parents to complete written

questionnaires. It is undisputed that in her questionnaire, Sullivan expressed concern

that Harper was “manipulative and childlike,” lived with his “girlfriend” (who is

actually his fiancé) and her two sons, emotionally abused and/or neglected W. H., and

minimized the bullying W. H. experienced. In addition, under “Mental Health

History,” Sullivan wrote “Dad” next to drug/alcohol problems, domestic violence,

physical/sexual abuse, ADHD, and anxiety.



      After the evaluation, the psychologist scheduled feedback meetings to discuss

W. H.’s needs and progress. Harper brought his fiancé to a feedback meeting.

Sullivan complained, informed the psychologist that Harper was the “[o]nly” person

authorized to attend the sessions, and insisted that Harper’s “latest girlfriend” was not

permitted to attend therapy sessions. At some point, Harper asked the psychologist

for copies of W. H.’s records, including the questionnaire and other forms that

Sullivan had completed. The psychologist sought permission from Sullivan to release

                                           3
this information, and Sullivan told the psychologist she wanted “to receive

consultation prior to [W. H.’s] documents being released.” Sullivan allowed the

psychologist to release the forms the next day.



      Harper subsequently filed a contempt petition, alleging that Sullivan had

violated the parenting plan, and by extension the divorce decree, by willfully

disparaging him to the children’s doctors and/or therapists, willfully interfering with

his right to receive information from the children’s doctors and/or therapists, and

misrepresenting to the children’s therapist the scope of her final decision-making

authority regarding medical issues. According to Harper, such action caused him

substantial inconvenience and stress and caused the children’s therapist to view him

in a negative light. Harper also requested attorney fees necessitated by filing the

contempt action.

      Following a hearing, the trial court entered an order finding that Sullivan was

indeed in willful contempt of the parenting plan for (1) disparaging Harper to the

children’s doctors and/or therapists, (2) interfering with and/or objecting to Harper’s

right to receive any and all information (verbal or documentary) from the children’s

doctors and/or therapists; (3) wrongfully instructing the children’s doctors and

                                          4
therapists not to allow Harper’s fiancé to attend meetings or appointments with

Harper, and (4) advising the children’s doctors and/or therapists to consult with

Sullivan prior to releasing the children’s records to Harper. In addition, the court

      clarifie[d] paragraph 4 of said “CONSENT FINAL ORDER ON
      CUSTODY AND PARENTING PLAN” to provide that [Sullivan] does
      not have the right to determine or dictate who [Harper] may bring to
      meetings or appointments which [Harper] may have individually (and
      without [Sullivan]), with any of the children’s doctors and/or therapists,
      or any similar providers as outlined within paragraph 4. . . . [and] to
      provide that the children’s doctors and/or therapists, or any other similar
      providers, do not need to consult, notify or advise [Sullivan] prior to
      releasing any documents, records or information immediately and
      directly to [Harper], upon his request.

(Emphasis in original.) According to the court, Sullivan’s

      right to make final decisions on medical issues regarding the children,
      does not allow her to request that she be notified or consulted by the
      children’s doctors and/or therapists prior to releasing documents and
      information to [Harper] nor does same allow her to determine or dictate
      who [Harper] may bring to meetings or appointments which [Harper]
      may have individually (and without [Sullivan]), with the children’s
      doctors and/or therapists.

(Emphasis in original.) The court awarded Harper $12,324.00 in OCGA § 19-6-2

attorney fees and costs associated with bringing the contempt action.

      Sullivan timely filed an application for discretionary appeal, arguing that the

trial court’s “clarification” was an impermissible modification of the divorce decree,


                                          5
that the court erred by finding her in contempt, and that the fee award was not

supported by required factual findings. We granted discretionary review, and this

appeal followed.

         1. Sullivan asserts that the trial court impermissibly modified the divorce

decree during the contempt proceeding by changing the terms of the parenting plan

to allow Harper to bring his fiancé or any third party to attend feedback sessions with

his child’s therapist and to allow Harper to schedule his own appointments for W. H.

without Sullivan’s permission.1 According to Sullivan, the trial court’s clarification

effected a change of custody by granting Harper the right to make medical decisions

when the parenting plan gives her “final decision-making authority on medical issues,

which encompasses who may consult with the children’s providers and when the

children should be taken to be seen by doctors and therapists.” We find no reversible

error.

         It is well-established that a trial court cannot modify custody determinations

of a divorce decree in a contempt proceeding. See, e.g., Duncan v. Mughelli, 324 Ga.

App. 465, 466 (751 SE2d 127) (2013) (“in a contempt proceeding, the trial court does

         1
        “For convenience of discussion, we have taken the enumerated errors out of
the order in which [Sullivan] has listed them. . . .” Foster v. Morrison, 177 Ga. App.
250 (1) (339 SE2d 307) (1985).

                                            6
not have authority to modify a final order of custody, which must be brought as a

separate action”) (citation and punctuation omitted).

      A trial court is authorized, however, to interpret or clarify a divorce
      decree in the course of resolving contempt issues properly before it. The
      test for determining whether a trial court’s ruling constitutes a proper
      clarification or impermissible modification of a divorce decree is
      whether the clarification or interpretation is reasonable or whether it is
      so contrary to the apparent intention of the original order as to amount
      to a modification.

(Citation and punctuation omitted; emphasis supplied.) Hamilton v. Hamilton, 292

Ga. 81, 82 (1) (734 SE2d 355) (2012); see also Doritis v. Doritis, 294 Ga. 421, 423-

424 (3) (754 SE2d 53) (2014). “The trial court has the power to see that there be

compliance with the intent and spirit of its decrees and no party should be permitted

to take advantage of the letter of a decree to the detriment of the other party” Earle,

312 Ga. App. at 141 (2).



      Here, the parties were awarded joint legal custody, but if the parties could not

agree after good faith consultation, the mother had the right to make “any and all final

decisions” relating to certain issues, including medical issues.2 While the parenting

      2
       This provision comports with OCGA § 19-9-6 (5), which defines joint legal
custody and also gives the court authority to designate one parent to have final
decision-making authority when the parties are unable to agree on certain issues.

                                           7
plan prohibited either parent from attending therapy-related appointments scheduled

during the other parent’s parenting time, unless required by the therapist, the plan was

silent as to whether a parent could bring a third party to an appointment scheduled

during that parent’s parenting time. Sullivan argues that her decision-making

authority permits her to exclude third parties, including Harper’s fiancé, from

attending feedback sessions with Harper that do not include W. H. The trial court,

however, interpreted the parenting plan’s silence on the issue as permission and ruled

that Harper could bring a third party to his feedback appointments. “[T]he trial court’s

interpretation of the decree is reasonable and not so contrary to the intention of the

parties as to amount to a modification.” Doritis, 294 Ga. at 424 (3); see also

Hamilton, 292 Ga. at 82 (1).



      In another case addressing a parent’s decision-making authority, this Court

held that a trial court was permitted to clarify the extent to which a father’s decision-

making authority could encroach upon a mother’s custodial time. Earle, 312 Ga. App.

at 140-141 (2). In that case, we ruled that even though the father had final authority

to make all decisions regarding a child’s extracurricular activities, the mother could

not be held in contempt for refusing to allow the child to participate in those

                                           8
extracurricular activities during her custodial time. We held that the trial court’s

revised provision to that effect was a mere clarification, rather than a modification,

of the parties’ divorce decree. Id.

      Likewise, the trial court’s provision in this case “did not impermissibly modify

the earlier decree but instead clarified the extent as to which [Sullivan’s] decision

making as to [the child’s medical issues] could encroach upon [Harper’s time with the

therapist.]” Earle, 312 Ga. App. at 141 (2). We note that this is not a case in which the

medical provider believes the presence of a third party will harm the child or a case

where the child’s actual medical care is affected; it is simply a case in which the

mother is attempting to control the father’s feedback sessions with the child’s

therapist. Given the circumstances in this case, the trial court’s ruling is a permissible

clarification rather than an impermissible modification.

      In addition, although we agree with Sullivan’s assertion that her final decision-

making authority includes the right to determine when W. H. is taken to be seen by

doctors or therapists,3 we disagree that the trial court’s clarification impermissibly


      3
        In fact, the parenting plan specifically provides that Sullivan “will not
schedule a therapy appointment for the children during Father’s parenting time
without Father’s written approval,” thus indicating Sullivan is responsible for
scheduling all medical appointments for the children.

                                            9
modified her decision-making authority by allowing Harper to schedule appointments

for the child. The trial court’s order indicates that Sullivan could purge herself of

contempt by never “inform[ing] any of the children’s doctors and/or therapists that

[Harper] is not allowed to bring his fiancé to any meetings or appointments which

[Harper] schedules for himself without [Sullivan].” (Emphasis supplied.) This

statement, if it referred to appointments the father schedules for W. H. and not

appointments the father schedules independently with the therapist to discuss the

child, might well have been a modification of the parenting plan. However, it is

undisputed that the sessions at issue were not therapy sessions for W. H., but

feedback sessions attended by the therapist and W. H.’s parents without the child’s

presence.

      In addition, the trial court’s explicit clarification of the parenting plan merely

states that paragraph 4 of the parenting plan “provide[s] that [Sullivan] does not have

the right to determine or dictate who [Harper] may bring to meetings or appointments

which [Harper] may have individually (and without [Sullivan]), with any of the

children’s doctors and/or therapists, or any similar providers as outlined within




                                          10
paragraph 4.” (Emphasis supplied.) Contrary to Sullivan’s assertion, the clarification

does not give Harper the right to schedule appointments for the child on his own.4



      2. In two enumerations of error, Sullivan argues that the trial court erred by

finding her to be in willful contempt of the parties’ consent final order on custody and

parenting by (a) willfully disparaging Harper, and (b) interfering with Harper’s access

to W. H.’s medical records and the ability of his fiancé to attend sessions with W.

H.’s therapist. We agree in part and disagree in part.

      As previously stated, “[a] trial court has broad discretion to determine if a party

is in contempt of its order, and the exercise of that discretion will not be reversed on

appeal unless grossly abused.” (Citation and punctuation omitted.) Cross v. Ivester,

315 Ga. App. 760, 761 (728 SE2d 299) (2012). In making its determination, it is the

trial court’s duty to determine the credibility of the witnesses. See Greene v. Greene,

306 Ga. App. 296, 300 (3) (701 SE2d 911) (2010). However, the essence of civil

      4
        Sullivan also argues that allowing Harper to schedule any meetings – even
feedback meetings attended solely by him and the therapist – impermissibly increases
her support obligation since both parties are responsible for one-half the uncovered
medical and health care expenses incurred for or on behalf of the children. However,
Sullivan has not produced evidence demonstrating that feedback sessions scheduled
by Harper would be uncovered or that Harper could obligate her under the parenting
plan to pay for one-half of those sessions without prior written approval.

                                          11
contempt is willful disobedience of a prior court order, so “[i]n order for one to be

held in contempt, there must be a willful disobedience of the court’s decree or

judgment.” (Citation and punctuation omitted.) Simpkins v. Simpkins, 278 Ga. 523,

524 (1) (603 SE2d 275) (2004).

      Before a person may be held in contempt for violating a court order, the
      order should inform him in definite terms as to the duties thereby
      imposed upon him, and the command must therefore be express rather
      than implied. Indefiniteness and uncertainty in a judgment, decree, or
      order may constitute a good defense in proceedings for contempt based
      on the violation of such judgment, decree, or order. Furthermore, the
      very nature of the proceeding in either civil or criminal contempt for an
      alleged disobedience of a court order requires that the language in the
      commands be clear and certain.

(Citation and punctuation omitted.) Hughes v. Browne, 217 Ga. App. 567, 568 (1)

(459 SE2d 170) (1995).



      a. Disparagement. The trial court found that Sullivan was in contempt for

willfully disparaging Harper to their children’s therapists/doctors. Sullivan maintains

the evidence was insufficient to support the trial court’s findings because the

information she provided was solicited by the therapist so the therapist could

appropriately diagnose her son and provide effective treatment. According to

Sullivan, she did not intentionally criticize or disrespect Harper, but merely provided

                                          12
the psychologist with “her subjective opinions and perception of stressors that might

be affecting their child.” We find no abuse of discretion.

      Although the parenting plan does not define the word “disparage,” it is a

common word, and the trial court utilized its general, normal use. The court informed

the parties that under the common definitions, “[t]o disparage means to speak of or

to treat slightingly, to belittle, to ridicule, discredit, mock, demean, denounce.”

“Disparagement” also means “diminution of esteem or standing and dignity; disgrace,

the expression of a low opinion of something; detraction.” (Citation and punctuation

omitted.) Eichelkraut v. Camp, 236 Ga. App. 721, 723 (1) (513 SE2d 267) (1999).

Sullivan claims she was merely providing relevant information to a medical

professional for the benefit of her child. However, the parenting plan in this case,

consented to by both parties, specifically prohibits the parties from making

disparaging remarks “to any . . . doctors, . . . healthcare professionals, or anyone else

who may be involved in the children’s life in a similar capacity.” There is no

exception for disparaging comments made in a therapeutic setting.

      Moreover, Sullivan acknowledged at the contempt hearing that calling Harper

“manipulative” could, in certain circumstances, be construed as disparaging.

Likewise, calling Harper “childlike” could be construed as disparaging. While

                                           13
Sullivan attempted at the contempt hearing to justify her responses, “it is for the trial

court to determine the credibility of the witnesses” in ascertaining whether a party

willfully disobeyed a prior court order. Greene, 306 Ga. App. at 300 (3). Whether

Sullivan’s comments were disparaging and whether she intended them to be

disparaging involved factual and credibility determinations within the province of the

trial court, and, here, evidence supports the trial court’s findings that Sullivan

intentionally disparaged Harper to the psychologist through at least some of her

negative comments on the intake form.5 See id. Absent gross abuse of the court’s

discretion, we will not reverse the trial court’s decision that Sullivan was in contempt

for willfully disparaging Harper to the psychologist.

      b. Interference with medical records. Sullivan next asserts that the evidence

was insufficient to support the trial court’s finding that she willfully interfered with

Harper’s right to receive information from the children’s doctors and/or therapists by

(1) directing the psychologist to wait before releasing records to Harper and (2)

objecting to Harper’s request to bring a third party to appointments.


      5
        We do not hold that a parent cannot assist a therapist by providing honest
answers to questions solicited by a therapist so the therapist can appropriately
diagnose and effectively treat a child. However, this can be done in a way that is not
disparaging.

                                           14
      We first turn to Sullivan’s claim with respect to the actual release of medical

records. As stated previously, the parenting plan mandates in two separate sections

that both parents have the right to receive “any and all information . . . or other

documents concerning the children” and are entitled to “full and complete disclosure

of any and all information relating to the children[.]” The plan specifically states that

this information could be directly requested from the children’s health care providers

or therapy facilities. And, the parenting plan twice admonishes the parents to

cooperate with this dissemination of information: (1) “the other [party] shall not

object to that party” receiving the information, and (2) “neither [party] will interfere

with the other party’s right to receive or obtain” such information.

      The record shows that W. H.’s psychologist contacted Sullivan seeking

permission to release W. H.’s records to Harper: “I also talked with Ms. Sullivan

about [W. H.’s] dad’s request for his records.” It is undisputed that rather than

immediately permitting the release of the information as required by the parenting

plan, Sullivan “requested to receive consultation prior to [W. H.’s] documents being

released” to Harper. Even if Harper’s request was specifically designed to receive

copies of the questionnaires completed by Sullivan, Sullivan had no right to interfere

                                           15
with Harper’s receipt of the information in W. H.’s medical records. Though Sullivan

permitted the medical records to be released the following day, the trial court was

authorized to find Sullivan in willful contempt of the parenting plan “for interfering

with and/or objecting to [Harper’s] right to receive any and all information (verbal or

documentary) from the children’s doctors and/or therapists[.]” The trial court did not

grossly abuse its discretion in finding Sullivan in contempt of the parenting plan in

this respect.

      However, we do find the trial court erred in finding Sullivan in contempt for

refusing to allow Harper’s fiancé to attend therapy sessions. The trial court concluded

that Sullivan was in willful contempt of the parenting plan by “wrongfully instructing

the children’s doctors and therapists not to allow Harper’s fiancé to attend meetings

or appointments with [Harper], even separate from [Sullivan].” As Sullivan points

out, however, the parenting plan was sufficiently vague on this point that the trial

court found it necessary to clarify Harper’s right to bring his fiancé. In the absence

of a clear directive that either parent could bring a third party to the appointments,

Sullivan could not be found in contempt in this regard. See Hughes, 217 Ga. App. at

568 (1) (“Before a person may be held in contempt for violating a court order, the

order should inform him in definite terms as to the duties thereby imposed upon him,

                                          16
and the command must therefore be express rather than implied.”) (citation and

punctuation omitted). Therefore, we conclude that the trial court abused its discretion

in finding Sullivan in contempt of the indefinite language contained in the parenting

plan and reverse on this basis.

      3. Sullivan’s final argument is that the superior court erred by issuing a fee

award under OCGA § 19-6-2 without making the requisite factual findings

concerning the parties’ relative financial circumstances. Pretermitting whether this

argument has merit, based on our conclusion that the trial court erred in finding

Sullivan in contempt for her refusal to allow Harper’s fiancé to attend therapy

sessions, the attorney fee award is hereby vacated and the case remanded for the trial

court to reconsider the attorney fee award in a manner consistent with this opinion.

      Judgment affirmed in part, reversed in part, and remanded with direction.

Dillard, P. J., and Gobeil, J., concur.




                                          17